 

KAUFMAN SEMERARO A LEIBMAN

LLP
Paul C. Kaufman Attorneys-At -Law
Mark J. Semeraro!
Decne ema Fort Lee Executive Park go East Halsey Road, Suite 385
—_—__—_ Two Executive Drive, Suite 530 Parsippany, New Jersey 07054
i Placek™ Fort Lee, Ne
justin D, Santagata Fort Lee, New Jersey 07024 phone 973.585.6254
Bryan P. Regan phone 201.947.8855 jax 862.701.5366
Scott Fahrney fax 201.947.2402

Woolworth Building
233 Broadway, Suite 2370

Danielle Lamake*

Joseph E, Bock, Jr’ www. NorthjerseyAttorneys.com

Of Counsel New York, New York ioay7g
David R. Gelbert phone 212.987.4000
‘Licensed by NY

; Heese iNe Reply to:

Licensed in CA Fj Hyse
«Licensed in PA Fort Lee, New Jersey

"LLM, Advocacy ard Dispute
Resolution

jsantagata@northjerseyattorneys.com

December 12, 2018

VIA ECF

Judge Denis R. Hurley, U.S.D.J.
100 Federal Plaza

Central Islip, NY 11722

Re: Lisa Griffin, Tiffany Burton, Roselle Able, Karen Renard v.
PSEG Long Island LLC, 18-ev-3046(ADS)(GRB)

Dear Judge Hurley:

We represent Plaintiffs in the above case. Per the Court’s docket order, we
will be submitting the settlement in the above case, along with a letter outlining
why the settlement is fair and reasonable for Plaintiffs, which will hopefully be self
evident. We are in the process of preparing our letter with the requisite
information and expect to file it in the coming days. Thank you.

  

JDS/bar
cc: Sean Lynch, Esq. (via ECF)

Clients (via email)
